DETAILED ACTION

This action is in response to the amendment filed on 02/12/2021. 
      Claims 1-19 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections 35 USC §102 & 103


Applicant's amendment filed 02/21/2021 have been fully considered but they are not persuasive. 
Applicant argues:
1. Page 6
“In Kobayashi, after the change of the reference signal in the first period ends, the reference signal is reset without reaching the threshold. Therefore, the change of the reference signal is interrupted and not continued. Accordingly, Kobayahsi is not seen to disclose or to suggest the above features of independent Claims 1, 5, 14 and 19…“, any emphasis not shown.

Examiner’s response:
An additional mapping is shown in the rejection shown below for the amended claims 1, 5, 14 and the newly added claim 19. Furthermore, it is noted that Kobayashi discloses that at the end of the period T1 as shown in Fig. 4, the reference signal is already at the Vref (“predetermined threshold voltage” of the “reference signal” used to compare with the pixel signal), thus there is no interruption of the change of the reference signal in Kobayashi.

Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):




The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.




Claim limitation “reference signal generation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “generates reference signal” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Claim limitation “amplifier unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “outputs…pixel signal being amplified” without 


Claim limitation “analog-digital converter unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “converts signal” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Claim limitation “signal processing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “processes image signals” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13, 15-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the at least one corresponding structure described in the specification for each of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Reference signal generation unit – Reference signal generation unit 6
Amplifier unit – Amplifier unit 2
Analog-digital converter unit – Comparator unit 3, reference signal generation unit 6 and counter 7
Signal processing device – Signal processing unit 105

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited references. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 102(a2) as being anticipated by Kobayashi et al. (US20160286152A1; hereinafter Kobayashi)


























1. A solid state imaging device comprising:
a pixel that comprises at least one photoelectric conversion unit and a transfer transistor connected to the photoelectric conversion unit, and outputs a pixel signal corresponding to an incident light;
“[0038]…The pixel 101 includes a power supply line 1011, a ground line 1012, a


a reference signal generation unit that generates a reference signal that changes with the lapse of time at a predetermined change rate;
“[0045] The reference signal source 320 outputs a plurality of reference signals different from one another in the rate of change with time of electric potential to the reference signal setting units 301 of the respective columns…”

an amplifier unit that outputs, as a signal based on the pixel signal, a signal obtained by the pixel signal being amplified at a predetermined gain; and
“[0043] The circuit configuration of the pixel 101 that is illustrated in FIG. 2 is an amplification type, which includes the source follower transistor 1016, but a configuration that does not include the source follower transistor 1016 may be
employed instead. In other words, the pixel 101 may have a passive circuit configuration, which outputs electric charges generated by photoelectric conversion.”

“[0103] A determination signal held in the determination signal memory 401 is input to the amplifier 306 via the determination signal line 304 and is used to change the gain of the amplifier 306.”

an analog-to-digital converter unit that includes a comparator unit configured to perform a comparison of the signal based on the pixel signal output by the amplifier unit with the reference signal, and converts the signal based on the pixel signal into a digital signal based on the comparison, 
“[0034] Each signal processing unit 300 includes at least an analog-to-digital conversion circuit (AD conversion circuit) and a memory group 400, and performs AD conversion on a pixel signal input via the relevant pixel output line 202 to output the converted signal as digital data…”

“[0045] The comparator 302 is a comparison circuit configured to compare the Voltages of signals input from two input terminals, and output the result to an output terminal. A ramp signal output from the reference signal setting unit 301 is input to one of the two input terminals of the comparator 302, and a pixel signal from the relevant pixel output line 202 is input to the other input terminal of the comparator 302.”

wherein, in a first period, the analog-to-digital converter unit converts a signal output by the amplifier unit in which reset has been released into a first digital signal, 


“[0060] In a period T2, a ramp signal to be used for the AD conversion of the photoelectric conversion signal is selected, and the AD conversion of the photoelectric conversion signal is executed in a period T3. This operation has three steps.”

in a determination period after the first period, the analog-to-digital converter unit performs the comparison of the signal based on the pixel signal with the reference signal set to a predetermined threshold,
“[0061] As a first step, the photoelectric conversion signal and a predetermined threshold electric potential Vref are input to the two input terminals of the comparator 302 in the period T2. The comparator 302 compares the electric potential of the photoelectric conversion signal to the threshold electric potential Vref, and outputs a signal that indicates the result of the comparison to the latch circuit 303. The latch
circuit 303 outputs a signal that reflects an electric potential change of the signal output by the comparator 302.”

 in a second period after the determination period, the amplifier unit amplifies the signal based on the pixel signal at a gain in accordance with a result of the comparison performed in the determination period, 
“[0103] A determination signal held in the determination signal memory 401 is input to the amplifier 306 via the determination signal line 304 and is used to change the gain of the amplifier 306.”

“[0062] The determination signal memory 401 of the memory group 400 holds the output signal of the latch circuit 303. The signal held in the determination signal memory 401 which indicates the result of the comparison between the electric potential of the photoelectric conversion signal and the threshold electric potential Vref is input to the reference signal setting unit 301 via the determination signal line 304…”

until the reference signal reaches the threshold from the first period, the reference signal generation unit changes the reference signal without changing a direction of change of the reference signal with respect to the lapse of time, and
“[0057]…The reference signal source 320 in this embodiment in this case Supplies two types of ramp signals, a ramp H and a ramp L. which differ from each other in slope. The ramp H and the ramp L decrease in electric potential with time in a linear
Pattern…”
See also Fig. 4 and Fig. 16 of Kobayashi.

change of voltage of the reference signal with respect to the lapse of time is continued without being interrupted until the reference signal reaches the threshold after the reference signal starts to change in the first period.
“[0061] As a first step, the photoelectric conversion signal and a predetermined threshold electric potential Vref are input to the two input terminals of the comparator 302 in the period T2…”
“[0041] When the reset switch 1014 and the transfer switch 1015 are switched on, the photoelectric converter 1013 is connected to the power supply line 1011, and the electric potential of the photoelectric converter 1013 is reset. The reset switch 1014 and the transfer switch 1015 are subsequently switched off, thereby breaking the reset state and allowing the photoelectric converter 1013 to accumulate electric charges. The transfer switch 1015 is then turned on, and electric charges are transferred to the gate node of the Source follower transistor 1016 via the transfer switch 1015 in an
amount that depends on the amount of incident light. At this point, an electric potential that varies depending on the transferred electric charges is output to the pixel output line 202.”
As stated in the Kobayashi Pa0061, as a first step, the reference signal at the predetermined threshold Vref and the signal from the pixel (may be amplified as shown in other embodiments) are input to the comparator 302…which is understood to mean that at this point the transfer switch 1015 is turned on to provide the signal from the pixel to the comparator 302 as discussed in Kobayashi Pa0041. Note the transfer switch 1015 is in the off state to allow the photoelectric convert 1013 to accumulate electric charges. Furthermore, it is noted that Kobayashi discloses that at the end of the period T1 as shown in Fig. 4, the reference signal is already at the Vref (“predetermined threshold voltage” of the “reference signal” used to compare with the pixel signal), thus there is no interruption of the change of the reference signal in Kobayashi.

2. The solid state imaging device according to claim 1, wherein the reference signal generation unit changes the reference signal such that the change rate is constant until the reference signal reaches the threshold from the first period.
“[0057]…The reference signal source 320 in this embodiment in this case Supplies two types of ramp signals, a ramp H and a ramp L. which differ from each other in slope. The ramp H and the ramp L decrease in electric potential with time in a linear
Pattern…”
See also Fig. 4 and Fig. 16 of Kobayashi.

Regarding the claims 14 and 15, they recite elements that are at least included in the claim 1, 1 above respectively, but in a method form and system form respectively rather than a device form. Therefore, the rationale for the rejection of the claims 1, 1 applies equally as well to the claims 14 and 15 respectively. 
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 3, 5-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hisamatsu et al. (JP2008-199581A (see Google translation) hereinafter Hisamatsu).

Regarding the claim 3, Kobayashi discloses the invention substantially as claimed as mentioned above for the claim 1. 
Kobayashi does not disclose,  
 3. The solid state imaging device according to claim 1, wherein, until the reference signal reaches the threshold after the first period has elapsed, the reference signal generation unit changes the reference signal at the change rate that is larger than the change rate in the first period.

Hisamatsu discloses,
3. The solid state imaging device according to claim 1, wherein, until the reference signal reaches the threshold after the first period has elapsed, the reference signal generation unit changes the reference signal at the change rate that is larger than the change rate in the first period.
Page 20, “Here, FIG. 16 shows a problem of the single slope integration type AD conversion method, in particular, the processing period for comparing the analog pixel signal voltage Vx and the reference signal Vslop for conversion into digital data is AD conversion performance, It is a figure explaining an example of the method which shortens the influence which it has on the conversion process speed, and a comparison process period.”

Page 21, “On the other hand, in order to change the resolution stepwise according to the sensor output level, as can be understood from the above description, as shown in FIG. 16C, the slope of the reference signal Vslop is more steeply stepwise. It is sufficient to change the voltage per unit time, that is, to change the voltage difference (mV / digit) per count.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Hisamatsu and apply them on the teachings of Kobayashi to incorporate the Vslop of Hisamatsu in the AD conversion of Kobayashi.
One would be motivated as the benefit of the multi slope of reference signal is suggested by Hisamatsu when performing AD conversion of pixel signal.  

5. A solid state imaging device comprising:
a pixel comprising at least one photoelectric conversion unit and a transfer transistor connected to the photoelectric conversion unit;
Kobayashi “[0038]…The pixel 101 includes a power supply line 1011, a ground line 1012, a photoelectric converter 1013, a reset switch 1014, a transfer switch 1015, and a source follower transistor 1016. The reset switch1014, the transfer switch1015, and the source follower transistor 1016 may be MOS transistors or the like…”

a reference signal generation unit that generates at least one reference signal that changes with the lapse of time at a predetermined change rate; and
Kobayashi “[0045] The reference signal source 320 outputs a plurality of reference signals different from one another in the rate of change with time of electric potential to the reference signal setting units 301 of the respective columns…”

an analog-to-digital converter unit that includes a comparator unit configured to perform a comparison of the signal based on the pixel signal with the reference signal, and converts the pixel signal into a digital signal based on the comparison, 
Kobayashi “[0034] Each signal processing unit 300 includes at least an analog-to-digital conversion circuit (AD conversion circuit) and a memory group 400, and performs AD conversion on a pixel signal input via the relevant pixel output line 202 to output the converted signal as digital data…”

wherein, in a first period, the analog-to-digital converter unit converts a first pixel signal into a first digital signal, in a determination period after the first period, the analog-to-digital converter unit performs the comparison of a second pixel signal with the reference signal set to a predetermined threshold, 
Kobayashi “[0056] The comparator 302 is reset by switching the switches SW21 and SW22 on immediately before AD conversion operation…”

Kobayashi “[0060] In a period T2, a ramp signal to be used for the AD conversion of the photoelectric conversion signal is selected, and the AD conversion of the photoelectric conversion signal is executed in a period T3. This operation has three steps.”

in a second period after the determination period, the analog-to-digital converter unit converts the second pixel signal at a gain in accordance with a result of the comparison performed in the determination period into a second digital signal,
Kobayashi “[0103] A determination signal held in the determination signal memory 401 is input to the amplifier 306 via the determination signal line 304 and is used to change the gain of the amplifier 306.”

Kobayashi “[0062] The determination signal memory 401 of the memory group 400 holds the output signal of the latch circuit 303. The signal held in the determination signal memory 401 which indicates the result of the comparison between the electric potential of the photoelectric conversion signal and the threshold electric potential Vref is input to the reference signal setting unit 301 via the determination signal line 304…”

until the reference signal reaches the threshold from the first period, the reference signal generation unit changes the reference signal at the change rate that is larger than the change rate in the first period without changing a direction of change of the reference signal with respect to the lapse of time, and
Kobayashi “[0057]…The reference signal source 320 in this embodiment in this case Supplies two types of ramp signals, a ramp H and a ramp L. which differ from each other in slope. The ramp H and the ramp L decrease in electric potential with time in a linear
Pattern…”


HIsamatsu Page 20, “Here, FIG. 16 shows a problem of the single slope integration type AD conversion method, in particular, the processing period for comparing the analog pixel signal voltage Vx and the reference signal Vslop for conversion into digital data is AD conversion performance, It is a figure explaining an example of the method which shortens the influence which it has on the conversion process speed, and a comparison process period.”
Same explanation for the rationale applies as given for the claim 3.

change of voltage of the reference signal with respect to the lapse of time is continued without being interrupted until the reference signal reaches the threshold after the reference signal starts to change in the first period.
Kobayashi “[0061] As a first step, the photoelectric conversion signal and a predetermined threshold electric potential Vref are input to the two input terminals of the comparator 302 in the period T2…”
Kobayashi “[0041] When the reset switch 1014 and the transfer switch 1015 are switched on, the photoelectric converter 1013 is connected to the power supply line 1011, and the electric potential of the photoelectric converter 1013 is reset. The reset switch 1014 and the transfer switch 1015 are subsequently switched off, thereby breaking the reset state and allowing the photoelectric converter 1013 to accumulate electric charges. The transfer switch 1015 is then turned on, and electric charges are transferred to the gate node of the Source follower transistor 1016 via the transfer switch 1015 in an
amount that depends on the amount of incident light. At this point, an electric potential that varies depending on the transferred electric charges is output to the pixel output line 202.”
As stated in the Kobayashi Pa0061, as a first step, the reference signal at the predetermined threshold Vref and the signal from the pixel (may be amplified as shown in other embodiments) are input to the comparator 302…which is understood to mean that at this point the transfer switch 1015 is turned on to provide the signal from the pixel to the comparator 302 as discussed in Kobayashi Pa0041. Note the transfer switch 1015 is in the off state to allow the photoelectric convert 1013 to accumulate electric charges. Furthermore, it is noted that Kobayashi discloses that at the end of the period T1 as shown in Fig. 4, the reference signal is already at the Vref (“predetermined threshold voltage” of the “reference signal” used to compare with the pixel signal), thus there is no interruption of the change of the reference signal in Kobayashi.

6. The solid state imaging device according to claim 5 further comprising an amplifier unit that performs analog amplification on the first pixel signal and the second pixel signal, wherein the gain is an analog gain in the amplifier unit.
Kobayashi “[0103] A determination signal held in the determination signal memory 401 is input to the amplifier 306 via the determination signal line 304 and is used to change the gain of the amplifier 306.”

7. The solid state imaging device according to claim 5 further comprising a signal processing unit that performs digital amplification on the first digital signal and the second digital signal, wherein the gain is a digital gain in the signal processing unit.
Kobayashi “[0069 In the case where the reference signal used in the AD conversion of the signal in the S-memory 403 is the ramp H, the digital signal processing unit 700 subtracts the count value a from a value that is the product of multiplying the count
value b by a digital gain of 4, which is the ratio of the slope of one ramp signal to the slope of the other ramp signal. The post-noise reduction count value (4xb-a) is obtained as a result.

8. The solid state imaging device according to claim 5, wherein the gain is defined based on the change rate of the reference signal.
Kobayashi “[0103] A determination signal held in the determination signal memory 401 is input to the amplifier 306 via the determination signal line 304 and is used to change the gain of the amplifier 306.”

Kobayashi “[0061] As a first step, the photoelectric conversion signal and a predetermined threshold electric potential Vref are input to the two input terminals of the comparator 302 in the period T2. The comparator 302 compares the electric potential of the photoelectric conversion signal to the threshold electric potential Vref, and outputs a signal that indicates the result of the comparison to the latch circuit 303. The latch
circuit 303 outputs a signal that reflects an electric potential change of the signal output by the comparator 302.”
See also Fig. 4 and Fig. 16 of Kobayashi.

9. The solid state imaging device according to claim 8, wherein the reference signal generation unit is capable of generating a plurality of the reference signals having different change rates, and
Kobayashi “[0063]…the reference signal setting unit 301 selects the ramp L when the signal input from the determination signal line 304 indicates that the electric potential of the photoelectric conversion signal is higher than the threshold electric potential Vref. 
See also Fig. 4 and Fig. 16 of Kobayashi.

wherein the analog-to-digital converter unit converts the second pixel signal into the second digital signal by using any one of the plurality of reference signals in accordance with a result of the comparison in the determination period.
Kobayashi “[0034] Each signal processing unit 300 includes at least an analog-to-digital conversion circuit (AD conversion circuit) and a memory group 400, and performs AD conversion on a pixel signal input via the relevant pixel output line 202 to output the converted signal as digital data…”

Kobayashi “[0103] A determination signal held in the determination signal memory 401 is input to the amplifier 306 via the determination signal line 304 and is used to change the gain of the amplifier 306.”

Kobayashi “[0063]…the reference signal setting unit 301 selects the ramp L when the signal input from the determination signal line 304 indicates that the electric potential of the photoelectric conversion signal is higher than the threshold electric potential Vref. The reference signal setting unit 301 selects the ramp H when the electric potential of the photo electric conversion signal is lower than the threshold electric potential Vref.”

10. The solid state imaging device according to claim 8, wherein the reference signal generator unit is capable of changing the change rate of the reference signal, and
Kobayashi “[0057]…The reference signal source 320 in this embodiment in this case Supplies two types of ramp signals, a ramp H and a ramp L. which differ from each other in slope. The ramp H and the ramp L decrease in electric potential with time in a linear Pattern…”
See also Fig. 4 and Fig. 16 of Kobayashi.

wherein the analog-to-digital converter unit converts the second pixel signal into the second digital signal by using the reference signal having the change rate in accordance with a result of the comparison in the determination period.
Kobayashi “[0062] The determination signal memory 401 of the memory group 400 holds the output signal of the latch circuit 303. The signal held in the determination signal memory 401 which indicates the result of the comparison between the electric potential of the photoelectric conversion signal and the threshold electric potential Vref is input to the reference signal setting unit 301 via the determination signal line 304.


11. The solid state imaging device according to claim 5, wherein the first pixel signal is the pixel signal at time of reset of the photoelectric conversion unit, and the second pixel signal is the pixel signal at time of photoelectric conversion of the photoelectric conversion unit.
Kobayashi “[0056] The comparator 302 is reset by switching the switches SW21 and SW22 on immediately before AD conversion operation…”

12. The solid state imaging device according to claim 5, wherein, in a third period before the first period, the analog-to-digital converter unit converts the first pixel signal into a third digital signal by using the reference signal having the change rate that is different from the change rate in the first period, and
Kobayashi “[0063]…the reference signal setting unit 301 selects the ramp L when the signal input from the determination signal line 304 indicates that the electric potential of the photoelectric conversion signal is higher than the threshold electric potential Vref. The reference signal setting unit 301 selects the ramp H when the electric potential of the photo electric conversion signal is lower than the threshold electric potential Vref.”
See also Fig. 4 and Fig. 16 of Kobayashi.

wherein, in the second period, the analog-to-digital converter unit converts the second pixel signal into the second digital signal by using any one of the reference signal in the first period and the reference signal in the third period in accordance with a result of the comparison in the determination period.
Kobayashi “[0062] The determination signal memory 401 of the memory group 400 holds the output signal of the latch circuit 303. The signal held in the determination signal memory 401 which indicates the result of the comparison between the electric potential of the photoelectric conversion signal and the threshold electric potential Vref is input to the reference signal setting unit 301 via the determination signal line 304.
This signal is input also to the reference signal setting unit 301 that is included in the signal processing unit 300 in the adjacent column, via the common signal line 310 connected to the determination signal line 304.”

13. The solid state imaging device according to claim 12, wherein the digital signal which is converted by using the reference signal having the change rate used in the second period is selected out of the first digital signal and the third digital signal, and the selected digital signal and the second digital signal are used to perform correlated double sampling.

is set to the same value that is used in the AD conversion of the noise signal in the period T1 when the electric potential of the photoelectric conversion signal is lower than the threshold electric potential Vref. When the electric potential of the photoelectric conversion signal is higher than the threshold electric potential Vref, the gain of the amplifier 306 is set to a value /4 of the value used in the AD conversion of the noise
signal in the period T1. This prevents the electric potential of the photoelectric conversion signal from exceeding the dynamic range of the AD conversion as in the case where the ramp signal is given a four times larger slope (as in the case
where the ramp H is selected) in the first embodiment.”

16. An imaging system comprising:
the solid state imaging device according to claim 5: and
a signal processing device that processes image signals output from the solid state imaging device.
“[0038]…The pixel 101 includes a power supply line 1011, a ground line 1012, a
photoelectric converter 1013, a reset switch 1014, a transfer switch 1015, and a source follower transistor 1016.”

19. (New) A solid state imaging device comprising:
a pixel comprising at least one photoelectric conversion unit and a transfer transistor connected to the photoelectric conversion unit, and outputs a pixel signal corresponding to an incident light;
“[0038]…The pixel 101 includes a power supply line 1011, a ground line 1012, a
photoelectric converter 1013, a reset switch 1014, a transfer switch 1015, and a source follower transistor 1016. The reset switch1014, the transfer switch1015, and the source follower transistor 1016 may be MOS transistors or the like…”


a reference signal generation unit that generates at least one reference signal that changes with the lapse of time at a predetermined change rate; and
Kobayashi “[0045] The reference signal source 320 outputs a plurality of reference signals different from one another in the rate of change with time of electric potential to the reference signal setting units 301 of the respective columns…”

an analog-to-digital converter unit that includes a comparator unit configured to output a result of a comparison of the pixel signal with the reference signal, 


wherein, in a first period, the analog-to-digital converter unit converts a first pixel signal into a first digital signal, in a determination period after the first period, the analog-to-digital converter unit performs the comparison of a second pixel signal with the reference signal set to a predetermined threshold, 
Kobayashi “[0056] The comparator 302 is reset by switching the switches SW21 and SW22 on immediately before AD conversion operation…”

Kobayashi “[0060] In a period T2, a ramp signal to be used for the AD conversion of the photoelectric conversion signal is selected, and the AD conversion of the photoelectric conversion signal is executed in a period T3. This operation has three steps.”

in a second period after the determination period, the analog-to-digital converter unit converts the second pixel signal at a gain in accordance with a result of the comparison performed in the determination period into a second digital signal, and
Kobayashi “[0103] A determination signal held in the determination signal memory 401 is input to the amplifier 306 via the determination signal line 304 and is used to change the gain of the amplifier 306.”

Kobayashi “[0062] The determination signal memory 401 of the memory group 400 holds the output signal of the latch circuit 303. The signal held in the determination signal memory 401 which indicates the result of the comparison between the electric potential of the photoelectric conversion signal and the threshold electric potential Vref is input to the reference signal setting unit 301 via the determination signal line 304…”


change of voltage of the reference signal with respect to the lapse of time is continued without being interrupted until the reference signal reaches the threshold after the reference signal starts to change when the comparator unit outputs the result of a comparison of the first pixel signal with the reference signal in the first period.
“[0061] As a first step, the photoelectric conversion signal and a predetermined threshold electric potential Vref are input to the two input terminals of the comparator 302 in the period T2…”

amount that depends on the amount of incident light. At this point, an electric potential that varies depending on the transferred electric charges is output to the pixel output line 202.”
As stated in the Kobayashi Pa0061, as a first step, the reference signal at the predetermined threshold Vref and the signal from the pixel (may be amplified as shown in other embodiments) are input to the comparator 302…which is understood to mean that at this point the transfer switch 1015 is turned on to provide the signal from the pixel to the comparator 302 as discussed in Kobayashi Pa0041. Note the transfer switch 1015 is in the off state to allow the photoelectric convert 1013 to accumulate electric charges. Furthermore, it is noted that Kobayashi discloses that at the end of the period T1 as shown in Fig. 4, the reference signal is already at the Vref (“predetermined threshold voltage” of the “reference signal” used to compare with the pixel signal), thus there is no interruption of the change of the reference signal in Kobayashi.
Same explanation for the rationale applies as given for the claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Egawa (US20140320713).

Regarding the claim 3, Kobayashi discloses the invention substantially as claimed as mentioned above for the claim 1. 
Kobayashi does not disclose,  
4. The solid state imaging device according to claim 1, wherein the predetermined threshold is at a signal level greater than or equal to 60% and less than or equal to 100% of a signal level output by the amplifier unit.

Egawa discloses,
4. The solid state imaging device according to claim 1, wherein the predetermined threshold is at a signal level greater than or equal to 60% and less than or equal to 100% of a signal level output by the amplifier unit.
“[0297] The level of the reference voltage VREF is set to a level slightly lower than a saturation level of the A/D conversion (for example, 1023 in the case of 10 bits). In order to change the level of the reference voltage VREF to the above level at a high speed, a 

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Egawa and apply them on the teachings of Kobayashi to incorporate the setting of the level of the VREF of Egawa as the Vref threshold level in the AD conversion of Kobayashi.
One would be motivated as such threshold level is suggested by Egawa and also considered to be merely a design choice. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayash in view of Hwang et al. (US 20150194283 A1; hereinafter Hwang).
Regarding the claim 17, Kobayashi discloses the invention substantially as claimed as mentioned above for the claim 15. 
Kobayashi does not specifically disclose,
17. The imaging system according to claim 15, wherein the pixel includes a plurality of the photoelectric conversion units, and
wherein the signal processing device processes the image signals generated by the plurality of the photoelectric conversion units, respectively, and acquires distance information on a distance from the solid state imaging device to a subject.

Hwang discloses,
17. The imaging system according to claim 15, wherein the pixel includes a plurality of the photoelectric conversion units, and
wherein the signal processing device processes the image signals generated by the plurality of the photoelectric conversion units, respectively, and acquires distance information on a distance from the solid state imaging device to a subject.
“[0068] In some cases, the kinetic sensor may include a depth sensor.  The 
depth sensor may include an image sensor, such as a complementary 
metal-oxide-semiconductor (CMOS) sensor or a charge-coupled device (CCD) 
sensor, or an infrared laser beam projector.  When an infrared laser beam is 
emitted to an object or a human body, the image sensor may receive a reflected 
laser beam point to measure a distance per pixel.  The sensing unit 230 may 
sense the distance from the object or the human body based on the measured 
distance per pixel.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Hwang and apply them on the 
One would be motivated as such photoelectric conversion pixels are widely known in the art to be used as distance measuring means as suggested by Hwang. 

18. The imaging system according to claim 16, wherein the pixel includes a plurality of the photoelectric conversion units, and
wherein the signal processing device processes the image signals generated by the plurality of the photoelectric conversion units, respectively, and acquires distance information on a distance from the solid state imaging device to a subject.
Hwang “[0068] In some cases, the kinetic sensor may include a depth sensor.  The 
depth sensor may include an image sensor, such as a complementary 
metal-oxide-semiconductor (CMOS) sensor or a charge-coupled device (CCD) 
sensor, or an infrared laser beam projector.  When an infrared laser beam is 
emitted to an object or a human body, the image sensor may receive a reflected 
laser beam point to measure a distance per pixel.  The sensing unit 230 may 
sense the distance from the object or the human body based on the measured 
distance per pixel.”

Same explanation for the rationale applies as given for the claim 17.
















Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/JAE N NOH/
Examiner, Art Unit 2481